Griffin, J.
(concurring in part and dissenting in part). I agree with the lower court that the plaintiffs are not the real parties in interest to this action and that there is no genuine issue of material fact as to this issue. I also agree with the majority that the real-party-in-interest defense1 is an affirmative defense which is deemed waived if not asserted by a defendant in its answer. MCR 2.111(F)(3).2 I, however, view the real-party-in-interest defense as falling within the scope of MCR 2.116(C)(7),3 not MCR 2.116(C)(5).4 Although plain*394tiffs possessed the legal capacity to sue the defendants, they were nevertheless barred from recovery because they were not the real parties in interest to the action.
In the instant case, defendant Dow Corning in its answer5 to plaintiffs’ amended complaint asserted the real-party-in-interest defense as an affirmative defense. Defendant Dow Chemical, however, never raised the real-party-in-interest defense in its pleadings. Accordingly, I would hold that by operation of MCR 2.116(D)(2)6 the real-party-in-interest defense has been waived by Dow Chemical but not by Dow Corning. Accordingly, I would affirm as to Dow Corning but reverse as to Dow Chemical.

 MCR 2.201(B) in pertinent part states:
Real Party in Interest. An action must be prosecuted in the name of the real party in interest, subject to the following provisions ....


 MCR 2.111(F)(3) in pertinent part states:
(F) Defenses; Requirement That Defense Be Pleaded.
(3) Affirmative Defenses. Affirmative defenses must be stated in a party’s responsive pleading. Under a separate and distinct heading, a party must state the facts constituting
(a) an affirmative defense, such as contributory negligence; assumption of risk; payment; release; satisfaction; discharge; license; fraud; duress; estoppel; statute of frauds; statute of limitations; immunity granted by law; want or failure of consideration; or that an instrument or transaction is void, voidable, or cannot be recovered on by reason of statute or nondelivery;
(b) a defense that by reason of other affirmative matter seeks to avoid the legal effect of or defeat the claim of the opposing party, in whole or in part;
(c) a ground of defense that, if not raised in the pleading, would be likely to take the adverse party by surprise.


 MCR 2.116(C)(7) in pertinent part states:
The claim is barred because of release, payment, prior judgment, immunity granted by law, statute of limitations, statute of frauds, infancy or other disability of the moving party, or assignment or other disposition of the claim before commencement of the action.


 MCR 2.116(C)(5) in pertinent part states:
The party asserting the claim lacks the legal capacity to sue.


 Plaintiffs below did not object to Dow Coming’s answer to the amended complaint. By operation of MCR 2.118(D) the amended answer relates to the date of the original responsive pleading filed by Dow Corning and thereby preserves the affirmative defense. Also see Ben P Fyke & Sons v Gunter Co, 390 Mich 649; 213 NW2d 134 (1973), Harris v Lapeer Public School System, 114 Mich App 107; 318 NW2d 621 (1982), and Farmers Ins Group v Clear, 94 Mich App 655; 290 NW2d 51 (1980).


 MCR 2.116(D) in pertinent part states:
Time To Raise Defenses and Objections. The grounds listed in subrule (C) must be raised as follows:
(2) The grounds listed in subrule (C)(5), (6), and (7) must be raised not later than a party’s responsive pleading.